UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported):November 17,2008 CROSS TIMBERSROYALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10982 75-6415930 (Commission File Number) (IRS Employer Identification No.) U.S. Trust, Bank of America Private Wealth Management Trustee P.O. Box 830650 Dallas, Texas 75283-0650 (Address of Principal Executive Offices) (Zip Code) (877) 228-5084 (Registrant’s Telephone Number, Including Area Code) NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General
